 GREAT LAKES DREDGE AND DOCK COMPANY197Great Lakes Dredge and Dock Company and UnitedMarine Division, ILA, AFL-CIO, Local 333. Case29-CA-5 128January 25, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPHIAND TRUESDALEOn January 23, 1978, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, the Charging Party.United Marine Division. ILA, AFL-CIO, Local 333(herein also called the Union, and the General Coun-sel filed exceptions and supporting briefs, and Re-spondent ' filed a reply memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge dismissed the com-plaint, as amended, which alleged that Respondentviolated Section 8(a)(3) and () of the Act by refusingto employ 12 individuals on certain of its vessels, des-tined for Saudi Arabia, because of their membershipin the Union. The Administrative Law Judge foundthat a joint venture called GLABVO, to which Re-spondent was a party, was responsible for the com-mission of any alleged unfair labor practices, that thecomplaint was "fatally defective" in failing to nameGLABVO rather than Respondent, and that even ifGLABVO had been named its "contacts [in theUnited States] are not sufficient to warrant assertionof the Board's jurisdiction...." Contrary to theAdministrative Law Judge, we find, as alleged by theGeneral Counsel and the Charging Party. and for thereasons set forth below, that GLD is answerable forany unfair labor practices it may have committed asa member of the joint venture, and that it was there-fore properly named as Respondent herein.The pertinent facts are as follows: On October 10,1975, Respondent, an American corporation, andtwo Dutch firms, Amsterdam Ballast Dredging(herein called AB) and Dredging V02 (herein calledV02), entered into a "pre-bidding agreement" to bidon certain dredging operations in Damman. SaudiHerein also called GLD.240 NLRB No. 17Arabia. and, if selected, to establish a joint venturecalled GLABVO. A subcontract to perform theabove-described work was subsequently awarded toGLABVO.2GLABVO was then formally establishedby AB, V02, and Respondent on December 16.1975, pursuant to a "joint venture agreement."The joint venture agreement provides, inter alia,that each of the joint venturers "shall respond [sic]jointly and severally liable for all obligations underthe construction contract:" that they shall share inthe obligations and profits of the joint venture; andthat a separate bank account shall be established forGLABVO moneys. Pursuant to the agreement. a"management committee," composed of one memberand one alternate designated by each of the jointventurers 4 "has the right to determine the policy ofand conduct the overall management and supervi-sion of the Joint Venture and the Construction Con-tract and performance of the project." Each commit-tee member has one vote and all "importantdecisions shall be taken unanimously." If the man-agement committee cannot reach unanimity, "at anyparty's request a decision shall be taken by a majori-ty of votes, while each party shall have the right torefer the respective matter to immediate arbitration,"pending which the majority's decision "shall be bind-ing." AB is designated as the "sponsor" of the jointventure. In this capacity AB. subject to the directionof the management committee, is "responsible forthe general conduct. supervision and administrationof the affairs of the Joint Venture" and is paid a feein the amount of "3/47 of the gross revenue underthe Construction contract."Respondent is required by the joint venture agree-ment to make available to the project two tugboats,the Lynn and the Gaynor, and a launch, the SunshineState.5Respondent at all times retains title to the ves-sels, which remain in United States registry. The ves-sels will return to the United States following com-pletion of the 15-month to 18-month project.The hiring policies for the joint venture are estab-lished by the management committee. AB as sponsoris responsible, pursuant to the joint venture agree-ment, for "the selection and employment of such em-ployees, experts, and ...advisors, as ordered by the' this subcontract is between GLABVO and another Dutch firm which.as primary contractor, has a contract with the Government of Saludi ArabiaI he agreement provides that the share of each of the joint venturer',profits shall equal the percentage of their obligations. While there is testl-mo ns that the financial nterest of each Joint enturer is different, the con-tract fails to set forth the specific percentages for each oint enturer4Respondentl' representative on the management committee is ph;sicallxsituated n Respondent's principal office and place of business in (hicago.Ilhnol,The contract provides that all' equipment shall be furnished in firstclass working condition and will be returned tio the respective ioiners in firstclass Hworking condition normal wear and tear accepted Bareboat rentalsshall commence when equipment work conmmences 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement committee." The hiring of some of thepersonnel to man the vessels in question was done inMiami, Florida, by R. L. Enterkin, who had beenemployed by Respondent for many years and is fa-miliar with the operation of the vessels and the requi-site operating skills. Enterkin did not set the hiringpolicies but manned the vessels under policies pre-scribed by the management committee. While per-forming these services, Enterkin continued to drawhis base salary from Respondent and additionally re-ceived overseas pay and a job completion bonusfrom GLABVO, the amount of the latter exceedinghis base salary.To be considered for employment by Enterkin, ap-plicants were required to fill out one of Respondent'sstandard employment forms.6Once at the jobsite,employees work aboard the vessels 7 days a week, 12hours a day, for 2 months, and then are off for Imonth. They are paid by GLABVO's payroll officein Saudi Arabian currency, with funds from the jointventure's bank account. Apparently, there are no de-ductions taken from their pay pursuant to any lawsof the United States.Like Enterkin, two of Respondent's supervisorypersonnel also perform services for GLABVO. Theseindividuals, however, are stationed in Saudi Arabiafor the duration of the project and during this periodare paid by GLABVO exclusively. One such individ-ual is the GLABVO project manager who reports di-rectly to the sponsor's representative on the manage-ment committee. The other is a supervisor on theGLABVO project.As noted above, the Administrative Law Judgefound that the complaint was issued against thewrong Respondent and that it was therefore fatallydefective. We disagree since we find Respondent re-sponsible for its conduct both as a party to the jointventure and as an agent acting on behalf of the jointventure. A review of the law pertinent to the questionof Respondent's liability reveals that the rules gov-erning partnerships are, for the most part, applied tojoint ventures 7 and the legal rights and obligations of6 While many of the positions on the vessels were manned hb foreigners.Americans occupied most of the skilled positions7Black's Law Diclicnary (revised. 4th ed. ( 1968 ) defines jint ad\en-ture" as "A commercial or maritime enterprise undertaken by several per-sons jointly; a limited partnership. not limited in the statutory sense as tothe liability of the partners, but as to its scope and duration. An as,oci-ation of two or more persons to carry out a single business enterprise forprofit, for which purpose they combine their property. mone. effects. skill.and knowledge. Black's states further that "[a] 'joint adventure.' hilenot identical with a partnership, is so similar in its nature and in the rela-tions created thereby that the rights of the parties as between therlselves aregoverned practically by the same rules that govern partnerships." citingGoss v. Lanin. 170 Iowa 57, 152 N.W. 43, 45 (1915). For further discussionsee Nichols, Joint enur.,, 36 Va. I.. Rev. 425 1950); Joelson and (iriffin.Mulri-NationulJoint Ventures und the 'S 4U l rl-/sir I.rs:. 15 V'.J .of IntlL. 487 (1975). (hereinafter called AMll/i-\ rtinrrl Joint enturr,-').joint venturers vis-a-vis their enterprise are construedto be substantially equivalent to those of partners.Addressing this matter, in Tavlor v. Brindlev thecourt stated:Each member acts individually and as agent forother members within the general scope of theenterprise. Being closely akin to a partnership,the law of partnership and principal and agentunderlies the conduct of the venture, and gov-erns the rights and liabilities of co-adventurers,and of third parties as well.In partnerships, members "are liable as principalsboth in contract and tort for acts of a partner whichare authorized and those which bind them becausethe act is within the agency power of the partner." 9Likewise,j]loint venturers, being governed by the law ofpartnership, are each the agent, and by the sametoken, the principal of each other.'In matters strictly within the limits of the joint ven-ture, each associate is an agent of the others as far asthird parties are concerned. Thus, as stated by thec)curt in O.K. Boiler & Welding Co. v. MinnetonkaLumber Co.,"Each member of a joint enterprise represents adual status: that of principal for himself, and asagent for the other members in the doing ofthose acts within the general scope of the enter-prise.t2Further, in terms of the ordinary law of agency,which the Board has a clear statutory mandate toapply, a principal is naturally responsible for itsown acts. So too, a principal is liable to third partiesfor acts of its authorized agents.4This does not,however, relieve the agent of responsibility for itsIown conduct. The Act specifically provides that anemployer's "agent" may be held personally account-able for conduct violative of Section 8(a). Applyingthe above, we find that Respondent is responsible asa principal for any authorized acts committed by anymember of the joint venture and as an agent for any164 F. 2d 235. 241 (I lth (ir 1947) See also In re Taub, 4 F.2d 993. 994t2d (ir. 19241.4 Restatement (Second) of Agenc., Sec. 14A (1957).1i Poire v. Saunder. 143 P.2d 554, 556. 16 Wash 2d 561 (1943).229 P. 1045. 1048. 103 Okla. 226. 229 (1924).1 See also .4lnderon v. liebhr, 148 N.Y. Supp 133 136, 162 App Div.728. 730, IS ('., App. D., st Dept.. NY. 19141ii /,tirerntlion l lion.gshriortli, n's aind L arehor, .virr tt en' Union. I ( .rindL,otl 6. n 'it tSuln eit LI rtnd Irine ( onipmlnl .79 NI .RB 1487. 1507 (1948).14 Resiatementl (Second) ,of Agency. Sec 140 (19501. See. generally. hun-dirhird Itol ('Aonionr. 152 NLRB 1416 (19651.5 Sec 2 of the Act states, in pertinent part, that "'lhe tern 'employer'ilntludcas an person acling s an agent of an eriplh>yer. directlL or indirectl"See ttirtli..ll i [ll ,hOre men 'n tlid Rt rehloll(en n's\ [Unirln. ( I 0,iyrp, 7 N RB it 1507 GREAT LAKES DREDGE AND DOCK COMPANY199acts committed by it on behalf of the joint venture.Respondent's liability as a principal is straightfor-ward. The hiring was done in furtherance of the jointventure and pursuant to policies established by themanagement committee. It was, therefore, an integralaspect of the GLABVO operation. Respondent as ajoint venturer is answerable, as provided in the jointventure agreement. for those acts. Furthermore. Re-spondent was, in effect, the party performing the hir-ing for GLABVO and is therefore liable as an agentof the joint venture. Thus, Respondent, through En-terkin, had full responsibility for the hiring of em-ployees in the United States to staff the vessels con-tributed to the project by Respondent."' At the time.Enterkin was salaried not only by GLABVO. butcontinued to receive his base salary from Respon-dent. Enterkin used Respondent's standard employ-ment forms to process applicants and followed hiringpolicies prescribed by the management committee onwhich Respondent shared an equal voice with theother joint venturers. Thus Respondent. acting onbehalf of GLABVO. performed the hiring of employ-ees in the United States to staff the vessels in ques-tion.'7Accordingly. we find that when Respondent en-gaged in the alleged unlawful hiring practices author-ized by GLABVO. it was acting as the agent, and b3the same token, the principal of the other joint ven-turers. In both capacities Respondent is liable for itsconduct.tsThe question remains whether the Board. in its dis-cretion, should assert jurisdiction over this aspect ofRespondent's business. given the international nature16 Enterkin was particularly qualified for Ihir assignment, given hi, fanilliarity with the equipment which would he returned to Respondent upon Iheprolect's completionSee (herrrAee Ppeline ( olpanl 202 NRB 60. 561 1973), hereinthe Board adopted the Administrative Law Judges finding hat "each sup-ervisor and or agent of either corp.rairn -engaged in the joint en-lurel. is in act an agent f the lolnt enture" A, Enterkin was oncurrentrlworking for Respondent and the loint venture. they are sepa.raitelN inid tlint-li hable for his conductl Id at 566 56,7.t Ihe Adminlstratlve Law Judge relied on ren Sh ihered 4 .l ,,r aKruge. Inc. 109 N.RB 209 ( 1954), in support of his finding that the (jGenerllCounsel's failure tI name (i L BVO a Respondent herein renders the tlmtt-plaint fatall] defeciive. In thai case the carpentry foreman. delegated eclu-sise authorit to hire and discharge emplovees for the prolect and responsl-blllt for he employrrent pllcies alleged it) he unlawful, was emplosedsolel5 hb the joint venture which was named as a parts to the proceedingThus, the joint venture itself was before the Board. making it unnecessarfor the Board to pass upon the hahilit, of the jorint venturers fr the allegedunlawful conduct even though the) would have been liable for said conduLlb5 operation of the Joint enture arrangement. In contrast, GL) is the solepart) to the Joint venture named as Respondent herein I hus. the Bardmust pass upon its liabiliht for actions taken on behalf of the Iint enittireFurther, the joint venture agreement herein specificalls proside, that thejoint venturers "shall respond lointl: and seseral I liable forr all obhlg.tionsunder the construction agreement' hus. the Jloint venture agreement Itselfmakes Respondent liable for the conduct herein alleged to be unlawfulRespondent. of course. is free to seek cntrlhutlion frnom the iother .oi[ventures for ans lhahllit It ma Incurof the GLABVO operation.' It is now settled that anemployer is not insulated from the sanctions of ourAct because of its close relationship with an agencyor instrumentality of a foreign government or foreignstate enterprise.- As recently stated by this Board inState Bank of India, supra, "there is no basis for be-lieving the Act was intended to exclude any employ-ees in our country whose employer in this country isan 'employer' engaged in 'commerce' within themeaning of the Act" (229 NLRB at 841). Applyingthis principle to the instant case, we find no basis fordeclining to assert jurisdiction over Respondent.2"The alleged discriminatees are employees in ourcountry.2The conduct alleged to be unlawful ookplace in the United States and was committed bsGLABVO's domestic agent, Respondent herein. Theexistence of additional and substantial United Statescontacts further militates toward asserting jurisdic-tion herein. Thus, as discussed above, the individualshired by Enterkin. an acknowledged employee of Re-spondent. are employed on vessels which wereloaned to the project by Respondent and will be re-turned to Respondent upon the project's completion.Significantly. crew members work exclusively onthese vessels which at all times retain United Statesregistry. and they rmain aboard the vessels for unin-terrupted 2-month periods. Further. Respondentshares equally with the other joint venturers the re-sponsibility of determining GLABVO policy andoverall management and supervision of the joint en-ture. It follows, therefore. that through its representa-tive on the management committee, who is physicallysituated at its corporate headquarters in Chicago.Respondent exercises a substantial degree of control" c Respondent aidnmil. a, the dnminilstraiie .,w lJudge fund. ht tIleeCis Ihe Board' nnrelall urrsdJcti.on.al standa.rd based. in parl. o1 ser-lces perfornmed n.. and f. .rlous eerprises loca.ted in fren cLii iI-'ries and hu,. that it is in emploser engaged commer e wuthin Iheme.inirrg f the AtSA Pdl, ( rp. 23) NRB 1211 1977: ie BanotA of nda. 229NI.RB 838 i 1977),\s indicated in her dlisentring pinionr iIr 'hc irl 4ltlbl,\ ti a Scer.c ,rguvc and il ( tnlit.ilrr' .tettl¢er ( lhi. 236 RB 1317 t 197814 MemberNMurph? would find thlat the Boa.rd has authiorit t exercise uridlctltnovrer ;iciLtlies iof a foreign corponration engaged in commerce in the i nitedStates regardless of the extenl f it, .acisllties elsewhere. See Silte RBin ,IIndrat. u/lri (ontrar ts the malorit' in .Stw'lr l.egue l which excluded thetwO (lliadllan teams from the Boa.rd's assertion otf jurlsdlctlon oiver theleague. Member Murph .would hase asserted jurisdiction oer the league',actltlltles with respect t) the o ('anadtanl luhbs antd their plaers t leat tothe extent that such actiitlles occurred in the , 'nited States Thus. s in th.atcase. Member Mlurph? finds here that the Act's fundamenil purposes aswell as the facts of this case require as-ertlon of lurlsdicmtln ver the em-plo:er despite its cornnectirlns ith a foreign natiln.'- hll ndislduals of ther nationahtlties alsu work n the three esselsowned h Respondent is nt material toi Ihe questlon f Ihe Board' dcre-tinar ullrlrsdctlo n herein See Dan l1rogan and J R Pi,n ( -Psarinur.d h a /.trranl aInd P,m,n. 55 N LRB 310. 315( 1944): ( P ( re allnd ( omf1. 19l NI.RB 9 (1971)See reepiri lIrallri p i. .220 NI.RB 833 1975) (ompare lt, ( uiin h s Sti*lelsid N:iaculonal e r tanriner uc Ittndura [[ nlrcd rll (intrpUlnir 372 I S II) 19 631 : en ( rtipiaua awei tdal,,,, 353 5s 138 1957) 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDover the employment conditions of project employ-ees.24Based on the foregoing, we find it will effectu-ate the purposes of the Act to assert jurisdiction overthis aspect of Respondent's business.2Accordingly, we find Great Lakes Dredge is aproper Respondent 26 and we shall remand this pro-ceeding to the Administrative Law Judge for prepa-ration and issuance of a Supplemental Decision onthe merits of the issues involving those individualswhom Respondent allegedly failed and refused toemploy for the dredging project because of theirmembership in the Union.ORDERIt is hereby ordered that the case be, and it herebyis, remanded to the Administrative Law Judge forfurther action not inconsistent with our findingsherein, including the preparation and issuance of aSupplemental Decision on tile merits of the allega-tions of the complaint concerning the alleged failureand refusal to employ Richard Walsh, Henry Beattie.Andre Paal, Olav Angell, James Evans, Earnest Ors-land, John San Climenti, Bob Tillotson, John Mur-dock, Roy Eliassen, Warrent Willmot, and GeorgeLake.'4 See ( P (Clare and (orlpanim. ulrraSee also Multi-Natiuonal Jint , enure. suprl at 531 wherein he au-thors. addressing the question of redress for violations of U nited State,Anti-Trust laws by multinational joint venturers. state. "Of course. there isno problem of enforcement respective to IU S. companies or foreign comnlpa-nies in he United States because theN are subject ito he court's In personajurisdiction, and therefore its contempt power" citing l iailed Slic iXUnited Mine Wi'rlkers f America, 33()0 tS 259. 293 294 (19471.Inasmuch as G.ABVO was not nnamed as a pari to he nstant pro-ceeding we express no sew n whether the Board has authority. to ,ssertjurisdiction over it.DECISIONSIATMENNI OF tiFE CASEPEtR E E DONNEL LY. Administrative Law Judge: The orig-inal charge herein was filed on July 28, 1976, by UnitedMarine Division, ILA, AFL CIO. Local 333. herein calledthe Charging Party or the Union. An Amended charge wasfiled by the Charging Party on October 14, 1976, and acomplaint was issued on January 6, 1977, alleging thatGreat Lakes Dredge and Dock Company, herein calledEmployer or Respondent, refused to employ 11 membersof the Union ' on certain of its vessels transferred to SaudiArabia, because of their membership in the Union in viola-tion of Section 8(a)(3) and (1) of the Act. An answer there-to was timely filed by Respondent. Pursuant to notice, ahearing was held before me in Brooklyn, New York, onA 12th member was added to the complaint by amendment at (he hear-ing.July 13, and 14, 1977. Briefs have been duly filed by theGeneral Counsel and Respondent. which have been dulyconsidered.FINDINGS OF FA(CTI J:RISDI(1 ONA. Emplo)er's BusinessThe transcript discloses that the Employer is a New Jer-sey corporation engaged in dredging and marine construc-tion with its principal office and place of business in Chica-go. Illinois. with a yard office at Richmond Terrace, in theborough of Richmond. New York. The complaint allegesand the answer admits that during the past year the Em-ployer, in the course and conduct of its business opera-tions, performed services valued in excess of $50,000, ofwhich services were performed in and for various enterpris-es located in States other than the State where it is located.and which services were performed in and for various en-terprises located in foreign countries. Based on these facts.I conclude that the Employer meets the Board's nonretailjurisdictional standards.B. Joint VentureOn October 10, 1975, Respondent and two Dutch firms,Amsterdam Ballast Dredging and Dredging V02, hereinreferred to respectively as AB and V02, entered into aprebidding agreement to perform certain dredging opera-tions in Dammam, Saudi Arabia (Resp. Exh. 2). A subcon-tract for the performance of the work was subsequentlyawarded to the joint venture,2and on December 16, 1975,Respondent, AB, and V02 entered into a joint ventureagreement for the performance of the work.3The joint ven-ture agreement designates AB as the "sponsor" of the jointventure responsible for the "general conduct, supervisionand administration of the affairs of the Joint Venture,"subject to the management committee. The managementcommittee is responsible for the overall management andsupervision of the project.Pursuant to its obligation under the joint venture agree-ment, Respondent sent three vessels, two tugboats and alaunch. to Saudi Arabia. The tugboats were the Lynn andthe Gaynor, while the launch was the Sunshine State. It wasstipulated by the parties that the Lynn arrived in SaudiArabia about March 31, 1976, the Gavnor on July 20. 1976,and the Sunshine State on April 15. 1976.The contractual responsibility for actually hiring em-ployees for GLABVO rests with AB, the sponsor, as or-dered by the management committee. This function wasperformed on behalf of GLABVO by R. L. Enterkin. En-terkin was an employee of both GLABVO and Respon-dent. He continued to receive his base salary from Respon-2The prime contractor for the entire undertaking at Dammam is anotherDutch firm. Dredging International and NV |lollandsche Annemingsmu.herein called NV. under contract with the Saudi Arabian Go,srernment. hejoint enture's project is bh was f the subcontract with NV.the contract describes the joint venture (;I.ABVO. herein called eitherjoint enture or iI.ABVO. GREAT LAKES DREDGE AND DOCK COMPANY201dent but he also received overseas pay and a job comple-tion bonus from GLABVO amounting to more than hissalary with Respondent. Enterkin undertook the manningof the three vessels on behalf of GLABVO in Miami, Flor-ida. Once employed, these employees were placed on theGLABVO payroll and paid by GLABVO from GLABVObank accounts. GLABVO established and maintains a pay-roll office operating in Saudi Arabia. Employees are paidin Saudi Arabian currency, and no deduction are madefrom their pay pursuant to any U.S. laws.In addition to the Americans hired by Enterkin, othernon-Americans, comprising a majority of the total comple-ment of the three vessels, were also hired. The manning ofthe vessel was completed shortly before the vessels arrivedin Saudi Arabia.C. Analysis and ConclusionsRespondent clearly meets the Board's jurisdictionalyardsticks for the assertion of jurisdiction; however, thejoint venture, GLABVO, exists as a separate entity. apartfrom any of the companies which form it. In this case, itwas GLABVO who hired the employees to man the vesselsand, accordingly, it is GLABVO and not Respondent whowas responsible for the commission of any alleged unfairlabor practices in refusing to hire members of the Union.In these circumstances, it is clear that the complaint hasissued against the wrong employer and, accordingly, it isfatally defective and must be dismissed for that reason.Grove Shepherd Wilson & Kruge, Inc., 109 NLRB 209, 214(1954).Further, even assuming that the joint venture had beennamed as Respondent herein, it is my opinion that asser-tion of jurisdiction should be declined.In this case the prime contractor is a Dutch firm per-forming work under contract with the Saudi Arabian Gov-ernment. The joint venture is a subcontractor composed oftwo Dutch firms and an American firm. The jobsite for theproject, estimated at about 15 to 18 months old, is Dam-mam. Saudi Arabia. The employees of the joint venture aremostly non-Americans and are paid from joint venturebank accounts under joint venture pa?'roll procedures inSaudi Arabia.While it is true that some employees of GL.ABVO areAmericans, and were hired in the United States, where theunfair labor practices are alleged to have taken place, it ismy opinion that these contracts are not sufficient to war-rant assertion of the Board's jurisdiction over GLABVO.4This is not to say that business entities of foreign govern-ments are exempted from the impact of the National LaborRelations Act, as amended. See State Bank of India, 229NLRB 838 (1977). However in Bank of India, the Indiancorporation was engaged in general banking activity in thecity of Chicago, with all the normal involvements of anyUnited States bank. These considerations are absent in theinstant case. Accordingly, I shall recommend that the com-plaint herein be dismissed.'Upon the foregoing findings of fact and conclusions, Ihereby issue the following recommended:ORDER 6The complaint is dismissed in its entirety.4 Cases cited h the General (ounsel are napposite since the proper Re-,pondent herein is GI.ABVO. not the mploer alone It is unnecessars.and I dol not decride hether or not a,serion ofjurlsdlcilon ould he ippro-priae f hait ere the caseIn Lewu of this jurlsdictional disposition. It is unnecessarDto pass eiheron the merits of the unfair labor practice or the contentions made bh Re-spondent that he complainl is untimel under either Sec I(th) of the AtL orthe doctrine f lachesIn the eent no exceptisons are filed as provided In Sec 102 46 of theRules and Regulatlons of the Naltional I abir Relations Board. the findings.conclulions, and recommended Order herein shall.; as prolided in Sec10248 of the Rules and Regulatlon,, he adopted bh the Board and becomeits findings. concl uslons. and Order. and all objectl. s hereto shall hedeemed .lied for all purpose,